DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 05/29/2018. Claims 1-13 are pending. Claims 6, 8, 11 have been amended and claims 12-13 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2018.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN 2017100108819) under 35 U.S.C. 119 (a)-(d) or (f). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
"1to" (Pg. 5, line 29) should apparently be 
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Regarding claim 1, “the front end” (line 5) should apparently be --a front end--;  "the needle core, the body of which is adapted to"; “by pressing towards the inside of the housing” (line 15) should apparently be --by pressing towards inside of the housing--.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "inner sleeve guiding portion for guiding movement" (line 2), "first needle core guiding portion for guiding movement" (line 3) of claim 1.
Regarding the limitation “inner sleeve guiding portion for guiding movement”, guiding is a non-structure term as a modifier to a generic placeholder “portion”, furthermore, a functional limitation “guiding movement” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the rear end of the inner sleeve is provided with a guiding which cooperates with the inner sleeve guiding portion”, “the guiding unit is a guiding protrusion, and the guiding portion are guiding grooves” (Pg. 2, lines 26-29); “the guide unit 21 is a guiding protrusion, and the above-mentioned guiding portions are guiding grooves. However, alternatively, the guide unit can also be a groove provided to the inner sleeve, while the guiding portion may be a guiding 30 rib provided to the housing” (Pg. 6, lines 27-30). Thus, the specification disclosed a sufficient structure explicitly to perform the entire claimed function.
Regarding the limitation “first needle core guiding portion for guiding movement”, guiding is a non-structure term as a modifier to a generic placeholder “portion”, furthermore, a functional limitation “guiding movement” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “two symmetrical protrusions 31 on both sides of the needle core 3 are installed along the two symmetrical needle core guiding grooves 12” (Pg. 9, lines 9-11). Thus, the specification disclosed a sufficient structure explicitly to perform the entire claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, “a needle body” (line 9) is indefinite because it is not clear whether the needle body is same as the needle core body; or if it is a new element, it is not clear what is the difference between the needle body and the needle core body; “the inner sleeve guiding portion has a radial rotation angle at a rotation guiding section thereof away from the inner sleeve needle outlet” (lines 13-14) is indefinite, because the claim limitations are directed to a rotational angle as a structural, rather than a functional part of the inner sleeve guiding portion. For purpose of examination, the examiner interprets the claim limitation as “the inner sleeve guiding portion guides inner sleeve to rotate with a radial rotation angle at a rotation guiding section. Furthermore, it is not clear that the inner sleeve guiding portion is away from the inner sleeve needle outlet since the inner sleeve guiding portion does not intercept the inner sleeve needle outlet originally.  
Claims 2-13 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
	Regarding claim 2, the limitation “the end” (line 1) lacks antecedent basis; the limitation “the rotary guiding section” (line 1) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim; furthermore, it is not clear whether the applicant refers to the limitation “the rotation guiding section” in claim 1. For purpose of examination, the examiner interprets the claim limitation as “the rotation guiding section”, thereinafter.
Regarding claim 3, the limitation “the rotary guiding section” (line 2) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim; furthermore, it is not clear whether the applicant refers to the limitation “the rotation guiding section” in claim 1.
Claim 4 is rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 4, the limitation “the rotary guiding section” (lines 2-3) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim; furthermore, it is not clear whether the applicant refers to the limitation “the rotation guiding section” in claim 1.
Regarding claim 6, the limitation “the rear end of the inner sleeve” (line 2) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim as the claim depends from claim 1 whereas “a rear end of the inner sleeve” is first introduced in claim 5. The Office suggests that the applicant amends the claim language to --a rear end of the inner sleeve--, or change the claim dependency to claim 5.
Claims 7-13 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 7, the limitation “the guiding portions” renders the claim indefinite because it is not clear whether the guiding portions refers to the inner sleeve guiding portion, the first needle core guiding portion, the second needle core guiding portion, and/or any combination thereof.  
Regarding claim 8, the limitations “the rotary guiding section” (lines 4&6) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim; furthermore, it is not clear whether the applicant refers to the limitation “the rotation guiding section” in claim 1.
Regarding claim 11, the claim limitation “the needle” (line 2) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim; furthermore, it is not clear whether the applicant refers to “the needle core” in claim 1. For purpose of the examination, the examiner interprets the limitation same as “the needle core”. Furthermore, the phrase "in the case where" (line 11) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Office suggests that the applicant amends the claim language as --when--.
Regarding claim 12, the claim limitation “the needle” (line 1) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim; furthermore, it is not clear whether the applicant refers to “the needle core” in claim 1. For purpose of the examination, the examiner interprets the limitation same as “the needle core”. Furthermore, the phrase "in the case where" (line 10) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Office suggests that the applicant amends the claim language as --when--.

Regarding claim 11, the claim limitation “the needle” (line 1) lacks sufficient antecedent basis because there is no prior recitation of the limitation in the claim; furthermore, it is not clear whether the applicant refers to “the needle core” in claim 1. For purpose of the examination, the examiner interprets the limitation same as “the needle core”. Furthermore, the phrase "in the case where" (line 10) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Office suggests that the applicant amends the claim language as --when--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6&7 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ishikura et al. (US 20110313439 A1, hereafter Ishikura).

Regarding to Claim 1, Ishikura discloses a lancet (lancing device 10), including: 
a housing (housing 12) provided with an inner sleeve guiding portion (the inner sleeve guiding portion under broadest reasonable interpretation, can be interpreted as the circular perimeter, channel or space inside the housing 12 at the window 34 for circular movement of the presser tabs 80 and thus of the inner sleeve 72, Fig. 5) for guiding (rotational) movement of an inner sleeve (locking ring 72;[0064], “operating element 20 is arranged within a passage window 34 formed in the peripheral wall of the housing main body 22, and is partially connected to the housing main body 22”; [0088], “[W]hen the operating element 20 is then pushed into the housing 12 with the finger, one circumferential end of the operating element 20 presses against the sloped pressing face 82, and on the basis of component force action produced according to the slope angle of the sloped pressing face 82, the pushing force of the operating element 20 is converted to rotational force that is exerted on the locking ring 72”) and a first needle core guiding portion (guide rails 30) for guiding movement of a needle core (lancet 14; [0085], “[T]he guide protrusions 56, 56 that protrude from the lancet hub 50 are inserted through the guide rails 30, 30 provided as a guide mechanism for guiding the lancet 14 in the direction of extension, allowing the lancet 14 installed within the housing 12 to move in the axial direction while preventing rotation of the lancet 14 about the center axis, i.e. circumferential displacement relative to the housing 12”); 
the inner sleeve 72 provided inside the housing 12 and adapted to move along the inner sleeve guiding portion , wherein the front end of the inner sleeve 72 has an inner sleeve needle outlet (opening of 72, see Fig. 7) and the inner sleeve is provided with a second needle core guiding portion (first passage slots 76, Fig. 7) to guide the movement of the needle core 14 (“the reuse-preventing protrusions 58, 58 of the lancet hub 50 are positioned straddling across the first passage slots 76, 76 of the locking ring 72 and the first guide slots 44, 44 of the support cylinder portion 42 of the housing nose cone 24”); 
the needle core 14, the body (hub 50, Fig. 6) of which is adapted to move axially along the first needle core guiding portion 30 ([0085], “[T]he guide protrusions 56, 56 that protrude from the lancet hub 50 are inserted through the guide rails 30, 30 provided as a guide mechanism for guiding the lancet 14 in the direction of extension, allowing the lancet 14 installed within the housing 12 to move in the axial direction while preventing rotation of the lancet 14 about the center axis, i.e. circumferential displacement relative to the housing 12”), and which is provided with a needle body; 
a spring (coil spring 16, Fig. 2) provided inside the housing to drive the needle core to move axially towards the inner sleeve needle outlet ([0090], “the lancet hub 50 moves axially forward under the urging force of the compression coil spring 16”), 
wherein the inner sleeve guiding portion has a radial rotation angle ([0093], “the operating element 20 is pushed with the finger while holding the lancing device 10 in the puncture-ready condition. By pressing in the operating element 20 against the sloped pressing face 82 of the locking ring 72, the locking ring 72 rotates about the center axis with respect to the housing 12 and the lancet 14”) at a rotation guiding section (part of the rotational movement of the inner sleeve 72, which is limited to be less than 45 degree, [0078]) thereof away from the inner sleeve needle outlet; 
by pressing towards the inside of the housing, the inner sleeve is guided by the rotation guiding section to rotate angle ([0093], “the operating element 20 is pushed with the finger while holding the lancing device 10 in the puncture-ready condition. By pressing in the operating element 20 against the sloped pressing face 82 of the locking ring 72, the locking ring 72 rotates about the center axis with respect to the housing 12 and the lancet 14”) such that the first needle core guiding portion 30 is aligned with the second needle core guiding portion 76 in the radial direction (protrusion 56 aligned with protrusion 58 as shown in Fig. 2).
	Regarding claim 6, Ishikura further discloses that the lancet 10 according to claim 1, wherein the rear end of the inner sleeve is provide with a guiding unit (sloped pressing face 82, Fig. 7; [0084], “the face corresponding to the diagonal face thereof constitutes a sloped pressing face 82 that is inclined about the center axis of the locking ring 72”) which cooperates with the inner sleeve guiding portion 34 ([0093], “[B]y pressing in the operating element 20 against the sloped pressing face 82 of the locking ring 72, the locking ring 72 rotates about the center axis with respect to the housing 12 and the lancet 14”).
	Regarding claim 7, Ishikura further discloses that the lancet 10 according to claim 1, wherein the guiding unit 82 is a protrusion (Fig. 7), and the guiding portions (34) are guiding grooves (Figs. 1 &2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (US 20110313439 A1, hereafter Ishikura) applied to claim 1 as explained above, in further view.

Regarding claim 3, Ishikura suggests but does not explicitly teach that the radial rotation angle of the rotary guiding section is between 25° and 35°. Ishikura suggests the range of radial rotation angle to be less than 45 degree ([0078], “[W]hen the locking ring 72 is then rotated, the abutting leg portions 74 come into abutment against the connecting leg portions 40 in the circumferential direction, thereby limiting the permissible range of rotation of the locking ring 72 on the support cylinder portion 42 to less than 45 degrees”). 
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of Ishikura, wherein the radial rotation angle of the rotary guiding section is between 25° and 35°. Such modification would provide a limited choice of rotational range of the inner sleeve within the suggested range.  

Allowable Subject Matter
Claims 2, 4-5, 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Disclosure of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karbowniczek et al. (US 20090036915 A1) discloses a lancet device with a guiding plate which rotates when pressing the lancet device to align a groove on the guiding plate with a protrusion of needle assembly (Figs. 57-58), such to cause actuation of the lancet. 
Sanders et al. (US 10589036 B2) discloses a safety needle device comprising a retractable sheath moves between various position by guiding a protrusion (52) using a guiding path with a ramp (32, Fig. 2) for rotating the retractable sheath relative to a housing.  
Newman et al. (US 20110288491 A1) discloses a needle assembly device with two sleeves rotated relative to each other has a similar design of sleeve (Fig. 37-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        





/RENE T TOWA/Primary Examiner, Art Unit 3791